08/10/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANt                                )
                                                                                         Case Number: PR 06-0544


                                        PR 06-0544
                                                                                An 1 0 r21
                                                                             Bowen Greenwood
                                                                                             Court
                                                                           Clerk of Suprerra
                                                                              State of Montana
 IN RE PETITION OF KASSANDRA J. BUSS FOR
 REINSTATEMENT TO ACTIVE STATUS IN THE                                      ORDER
 BAR OF MONTANA



       Kassandra J. Buss has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Buss was placed on inactive status for failing to comply with the
Rules for Continuing Legal Education for the reporting year ending March 31,2021. Buss
has provided a letter from the State Bar certifying that Buss has now completed all CLE
requirements for that reporting year, in accordance with Rule 13 of the CLE Rules. The
Petition states that Buss is not currently subject to disciplinary proceedings and has not
committed any acts or omissions sanctionable under the Rules of Professional Conduct
while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition ofKassandra J. Buss for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Buss shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the
State Bar of Montana.
       DATED this 6 day of August, 2021.



                                                                Chiefju     e      -t5
        ,,..4-i
    Li.r.,
    eSU Al JVL
        J ustices




2